Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 15/707,385 filed on October 25, 2021.
The amendment contains amended claims: 1, 18 and 21. Claims 1-8, 11-13, 18-28 are rejected under the same ground of rejection used in the office action herein. 
Applicant's request for reconsideration of the 112 2nd of the rejection of the last Office action is persuasive and, therefore, the 112(b) of that action is withdrawn.

Response to Arguments

Applicant’s arguments have been fully considered but are not persuasive.  In particular the applicant argues:
	The brake control unit is not a towed vehicle controller that includes a trailer lighting component as set forth in claim 1. That is, the brake control unit cannot operate like the trailer lighting component as set forth above.
	In response to the above argument, Examiner respectively disagrees. Albright discloses a brake control unit 10 that sends signals of both towing and towed vehicle. The brake control unit 10 is also capable of: sending signals to the brakes of the towed vehicle 60; sending signals to the stoplight 70 of the towed vehicle, including stoplight power 75; sending other signals to the towed vehicle (¶0031). Furthermore, the brake control unit can be the original OEM unit installed in the towing vehicle or the trailer brake control unit can be incorporated into the towing vehicle as an aftermarket component (¶0026).
The brake control unit of Albright cannot provide lighting related diagnostic information to other devices of a towing vehicle. Accordingly, Albright does not teach or suggest a trailer lighting component coupled to the processor and operatively comprising a plurality of light drivers that generate lighting signals to control trailer based on vehicle status information received from the communication component and to provide lighting related diagnostic information to other devices of a towing vehicle via the communication component.
	In response to the above argument, Examiner respectively disagrees. Albright discloses a brake control unit 10 that sends signals of both towing and towed vehicle.  Sending signals related to the operation conditions of the towed vehicle (¶0009). Furthermore, the brake control unit extracts data from the towing vehicle's bus as well as transmits information to the towing vehicle's bus to interface with other subsystems in the towing vehicle, e.g., cluster, ABS, vehicle stability systems, transmissions, dimming features, etc (¶0056). fThe trailer brake controller periodically transmits status message information over the towing vehicle communication bus interface. These messages include diagnostic messages, data interfaces to other modules of the towing vehicle, and informational and alert messages to the cluster, which in turn displays visual alerts and initiates audible alerts (¶0056).
Nowhere does Barslen suggest generating lighting signals to control trailer lights independent from the braking functions of the trailer brakes. Additionally, Barlsen does not teach or suggest providing lighting related diagnostic information to other devices of a towing vehicle via a communication component. Accordingly, Barlsen does not teach or suggest a trailer lighting component coupled to the processor and operatively comprising a plurality of light drivers that generate lighting signals to control trailer lights independent of braking functions of the trailer brakes and based on vehicle status information received from the communication component and to provide lighting related diagnostic information to other devices of a towing vehicle via the communication component, as set forth in claim 1.
	In response to the above argument, Examiner respectively disagrees. Applicant's 	arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that 	the claims define a patentable invention without specifically pointing out how the language of 	the claims patentably distinguishes them from the references. Applicant does not explain how 	Barslen does not disclose control trailer lights independent of braking functions of the trailer 	brakes. Barslen teaches controlling the brake light (¶0038 and 0039) by controlling the signal to 	the trailer vehicle. The electronic device  generates a light output to the vehicle trailer. Examiner 	construes this as controlling the light independent from the braking function i.e. Barslen is 	controlling the light not based on the braking of the driver or the regenerative braking. 
neither Hagan nor Culbert cure the deficiencies of the combination of Albright and Barslen. Hagan and Culbert are not cited to teach or suggest these features and, in fact, they do not teach or suggest a trailer lighting component coupled to the processor and operatively comprising a plurality of light drivers that generate lighting signals to control trailer lights independent of braking functions of the trailer brakes and based on vehicle status information received from the communication component and to provide lighting related diagnostic information to other devices of a towing vehicle via the communication component, as set forth in claim 1.
In response to the above argument, see response to the above arguments. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Hagan (2015/204741), Barslen (2014/0172261) and further in view of Culbert (2010/0222979).

	Regarding claim 1, Albright discloses a towed vehicle controller (see at least FIG. 1A , 1B and FIG. 2 “2”) comprising: a processor comprising a memory device (see at least claim 11); a processor comprising a memory device (FIG. 1A, microprocessor 300 connected to CAN Tx/Rx 130); a brake controller component coupled to the processor and operatively generating a signal to be sent to trailer brakes (see at least paragraph [0031], FIG. 1A, FIG. 2, unit 10 and 300); a trailer lighting component coupled to the processor and operatively comprising a plurality of  light drivers that generate signals to control trailer lights (see at least FIG. 2, paragraph [0031] sending signal to stoplight 70 of the towed vehicle), based on vehicle status information received from the communication component (¶0031, “the brake control unit can receive and send signals via a communication bus 20. For example, the brake control unit 10 can receive and send signals relating to wheel speeds of the towing and/or towed vehicle, deceleration, anti-lock brake system (ABS) brake-on-off, etc. The brake control unit 10 is also capable of: sending signals to the brakes of the towed vehicle 60; sending signals to the stoplight 70 of the towed vehicle, including stoplight power 75”) and to provide lighting related diagnostic information to other devices of a towing vehicle via the communication component (¶0041, “feature of the brake control unit is that it can detect a failure of the BPT. In this situation, the brake control unit will sense the voltage supplied by the BPT when the brake-on-off switch (stoplight switch) or the redundant brake signal indicates an active braking. If this voltage is lower than or the same as the offset voltage, a failure of the BPT has occurred (there is no pressure in the BPT) and the event is reported, e.g., storing such event as part of the diagnostic information.”. Furthermore, ¶0056, “The brake control unit extracts data from the towing vehicle's bus as well as transmits information to the towing vehicle's bus to interface with other subsystems in the towing vehicle, e.g., cluster, ABS, vehicle stability systems, transmissions, dimming features, etc. The brake control unit is in constant communication with the towing vehicle's communication systems and can alert the operator and other vehicle systems of operation, lack of operation, defects found within the interfacing systems, etc. In particular, the brake control unit receives and sends messages over the towing vehicle's communication bus interface. The trailer brake controller periodically transmits status message information over the towing vehicle communication bus interface. These messages include diagnostic messages, data interfaces to other modules of the towing vehicle, and informational and alert messages to the cluster, which in turn displays visual alerts and initiates audible alerts.”);
and a trailer battery component coupled to the processor and operatively generating a signal to be sent to a battery (see at least FIG.7, SW1 and Bat2).  
	Albright does not explicitly disclose a trailer battery charge component connected to the processor, wherein the processor controls the trailer battery charge component such that the signal to be sent to a trailer battery enables or foregoes charging based at least in part on a state of the brake controller component.
	Hagan, in the same field of endeavor, teaches a trailer battery charge component connected to the processor, wherein the processor controls the trailer battery charge component such that the signal to be sent to a trailer battery enables or foregoes charging based at least in part on a state of the brake controller component (see at least paragraph [0029, 0033], charging the trailer battery based on regenerative braking. FIG. 2, trailer traction battery 62, connected to battery charger 64 and to controller 20).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Hagan into the invention of Albright for the purpose improving charging the battery by dynamically ensuring the battery voltage never falls below a certain threshold in order to operate the vehicle to match the vehicle dynamics.
	While Albright discloses generating signals to control trailer lights (Albright, see at least FIG. 2, paragraph [0031] sending signal to stoplight 70 of the towed vehicle); however, Albright does not explicitly disclose whether the controlling of the brake lights is independent of braking functions of the trailer brakes.
	Barslen, in the same field of endeavor, teaches controlling of the brake lights is independent of braking functions of the trailer brakes (¶0038, ¶0039 and FIG. 1, control electronics 9 outputs a control signal to the trailer vehicle via an electrical line 8 wherein the electrical line is connected to a light control signal terminal 2 of an electronic device 5 in the trailer. The electronic control device generates at a light output port 13 an electrical light signal, which is supplied via an electrical line 18 to at least one light 3 of the trailer vehicle).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Barslen into the invention of Albright for the purpose of improving traffic safety. In addition, it contributes to reduced transportation costs, because it enables trailers to be coupled to any towing vehicles.
	Furthermore, Albright discloses communication component coupled to the processor (Albright, see at least FIG. 1A); wherein the communication component comprises the only electrical connection between the towed vehicle controller and other devices of the towing vehicle (Albright, see at least paragraph [0038], FIG. 1A, FIG.1B); the communication component being the only communicative connection of the brake controller component, the trailer lighting component, and the trailer battery charge component to other devices of the towing vehicle. (¶0031, “brake control unit can send and receive signals via communication bus 20.. the brake control unit is also capable of :sending signal to the brakes of the towed vehicle.. stoplight..), Albright does not explicitly disclose the trailer battery charge component. 
	However, Hagan, in the same field of endeavor, teaches trailer battery charge component (¶0018, “automatically switch power supply for the vehicle 10 over to the trailer 12. The controller 20 may obtain vehicle traction -battery 18 charge level directly from the vehicle traction -battery 18 through the T-coupler 25 and electrical connection cable 22, or via communication with a vehicle internal communication network 24”).  
Even though   the combination of brake, lights and battery are being taught in separate references i.e. Albright and Hagan, the claim included the well-known elements i.e. brake control component, trailer lighting component  and trailer battery charge component in communication with the communication component.
All of the component parts were known in the prior art. The only difference was the combination of the “old elements” into a single device by modifying the well-known device or method by adding a battery component in communication with the communication component i.e. a single device. Therefore, it is well known to add any signals into any communication network such as CAN bus in order to make it easier, faster and more convenient instead of having different harnesses for different components. Thus,  Examiner found that adding the battery component along with the other components to one communication component for example CAN bus is  well known to any communication network application to achieve the same results. Examiner concluded that the convenience of combination, though perhaps a matter of great convenience, did not produce a ‘new’ or ‘different function’” and that to those skilled in the art the use of the old elements in combination would have been obvious. Id. at 60, 163 USPQ at 674.
	However, Examiner introduces a secondary reference to teach this limitation.
	Culbert, in the same field of endeavor, teaches a single module (FIG. 1) i.e. a brake controller with towing vehicle system and a set trailer brakes. a vehicle battery 20 is connected though a self resetting circuit breaker 22 by a black wire to supply power to a brake controller regulated power supply.. The brake controller 10 is also connected through an in-line fuse 24 to a towing vehicle stop light switch 26 by a red wire. Within the controller output circuit 32, a power Field Effect Transistor (FET) 34 is switched between conducting and non-conducting states to provide current through a blue wire to electric trailer brakes (FIG. 1 and FIG. 2, ¶0023). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Culbert into the invention of Albright for the purpose increasing the durability, reliability and self-sustaining, with the ability to carry on operating for long periods of time without outside maintenance or intervention.
	Regarding claim 8, Albright in view of Hagan and Barslen discloses wherein the towed vehicle controller comprises original equipment manufactured for a vehicle (Albright, see at least paragraph [0026]).  
	Regarding claim 11, Albright in view of Hagan and Barslen discloses wherein the communication component comprises a wired electrical connection, and wherein the communication component operatively connects to a towing vehicle bus when the towed vehicle controller is installed in a towed vehicle (Albright, see at least FIG.1A and FIG.1B).  
	Regarding claim 13, Albright in view of Hagan and Barslen discloses wherein the communication component comprises a CAN transreceiver operatively receiving signals from a CAN of a towing vehicle (Albright, see at least FIG.1A).	
	Regarding claim 14, Albright discloses a towed vehicle controller system (see at least FIG. 1A , 1B and FIG. 2 “2”) comprising: a communication bus of a towing vehicle (see at least FIG. 1A item 130, 100); and a towed vehicle controller communicatively coupled to the communication bus (see at least FIG. 1A 300), and comprising:  {6966412:3} 26 a trailer brake control circuit that operatively and selectively generates a signal to induce braking in a towed vehicles brakes (see at least paragraph [0031], FIG. 1A, FIG. 2, unit 10 and 300); a lamp driver circuit that operatively and selectively drives lamps of a towed vehicle (see at least FIG. 2, paragraph [0031] sending signal to stoplight 70 of the towed vehicle); and a trailer battery circuit (see at least FIG.7, SW1 and Bat2), wherein the communication bus provides input to the towed vehicle controller and the towed vehicle controller is configured to control the trailer brake control circuit, the lamp driver circuit (see at least paragraph [0031] “control unit sends signals to the brake stop light and the brakes of the towed vehicle, see at least FIG.1A and paragraph [0036] “It (the controller)  must also have the capabilities to provide proper control to the: brakes of the towed vehicle, towing vehicle stop lamps during a manual braking event, towed vehicle stop lamps during a manual braking event”).  Albright does not explicitly disclose trailer battery charging circuit that operatively and selectively controllers charging of a towed vehicle battery.
	Hagan, in the same field of endeavor, teaches trailer battery charging circuit that operatively and selectively controllers charging of a towed vehicle battery and controlling the trailer battery charging circuit based on the input (see at least paragraph [0029, 0033], charging the trailer battery based on regenerative braking. Paragraph [0025], in response to the vehicle battery reaching a predetermined level i.e. fully charged, the controller charges the trailer battery).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Hagan into the invention of Albright for the purpose improving charging the battery by dynamically ensuring the battery voltage never falls below a certain threshold in order to operate the vehicle to match the vehicle dynamics.
	While Albright in view of Hagan disclose generating signals to control trailer lights (Albright, see at least FIG. 2, paragraph [0031] sending signal to stoplight 70 of the towed vehicle); however, Albright does not explicitly disclose whether the controlling of the brake lights is independent of braking functions of the trailer brakes.
	Barslen, in the same field of endeavor, teaches controlling of the brake lights is independent of braking functions of the trailer brakes (¶0038, ¶0039 and FIG. 1, control electronics 9 outputs a control signal to the trailer vehicle via an electrical line 8 wherein the electrical line is connected to a light control signal terminal 2 of an electronic device 5 in the trailer. The electronic control device generates at a light output port 13 an electrical light signal, which is supplied via an electrical line 18 to at least one light 3 of the trailer vehicle).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Barslen into the invention of Albright in view of Hagan for the purpose of improving traffic safety. In addition, it contributes to reduced transportation costs, because it enables trailers to be coupled to any towing vehicles.
	Furthermore, Albright discloses communication component coupled to the processor (Albright, see at least FIG. 1A); wherein the communication component comprises the only electrical connection between the towed vehicle controller and other devices of the towing vehicle (Albright, see at least paragraph [0038], FIG. 1A, FIG.1B); the communication component being the only communicative connection of the brake controller component, the trailer lighting component, and the trailer battery charge component to other devices of the towing vehicle. (¶0031, “brake control unit can send and receive signals via communication bus 20.. the brake control unit is also capable of :sending signal to the brakes of the towed vehicle.. stoplight..), Albright does not explicitly disclose the trailer battery charge component. 
	However, Hagan, in the same field of endeavor, teaches trailer battery charge component (¶0018, “automatically switch power supply for the vehicle 10 over to the trailer 12. The controller 20 may obtain vehicle traction -battery 18 charge level directly from the vehicle traction -battery 18 through the T-coupler 25 and electrical connection cable 22, or via communication with a vehicle internal communication network 24”).  
Even though   the combination of brake, lights and battery are being taught in separate references i.e. Albright and Hagan, the claim included the well-known elements i.e. brake control component, trailer lighting component  and trailer battery charge component in communication with the communication component.
All of the component parts were known in the prior art. The only difference was the combination of the “old elements” into a single device by modifying the well-known device or method by adding a battery component in communication with the communication component i.e. a single device. Therefore, it is well known to add any signals into any communication network such as CAN bus in order to make it easier, faster and more convenient instead of having different harnesses for different components. Thus,  Examiner found that adding the battery component along with the other components to one communication component for example CAN bus is  well known to any communication network application to achieve the same results. Examiner concluded that the convenience of combination, though perhaps a matter of great convenience, did not produce a ‘new’ or ‘different function’” and that to those skilled in the art the use of the old elements in combination would have been obvious. Id. at 60, 163 USPQ at 674.
	However, Examiner introduces a secondary reference to teach this limitation.
	Culbert, in the same field of endeavor, teaches a single module (FIG. 1) i.e. a brake controller with towing vehicle system and a set trailer brakes. a vehicle battery 20 is connected though a self resetting circuit breaker 22 by a black wire to supply power to a brake controller regulated power supply.. The brake controller 10 is also connected through an in-line fuse 24 to a towing vehicle stop light switch 26 by a red wire. Within the controller output circuit 32, a power Field Effect Transistor (FET) 34 is switched between conducting and non-conducting states to provide current through a blue wire to electric trailer brakes (FIG. 1 and FIG. 2, ¶0023). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Culbert into the invention of Albright for the purpose increasing the durability, reliability and self-sustaining, with the ability to carry on operating for long periods of time without outside maintenance or intervention.
	Regarding claim 15, Albright in view of Hagan and Barslen discloses wherein the communication bus comprises a Controller Area Network (CAN) bus (Albright, see at least FIG. 1A).  
	Regarding claim 16, Albright in view of Hagan discloses wherein the CAN bus a high-speed CAN bus (Albright, see at least FIG. 1A, 20 “HSCAN”).  
	Regarding claim 18, Albright discloses a towed vehicle controller system (see at least FIG. 1A , 1B and FIG. 2 “2”) comprising: a communication bus of a towing vehicle (see at least FIG. 1A item 130, 100); and a towed vehicle controller communicatively coupled to the communication bus (see at least FIG. 1A, 1B and FIG. 2, paragraph [0038] “Additional vehicle provided information can be received through the towing vehicle's communication bus. Although, towing vehicle information from the brake pressure transducer, brake on-off switch, and ignition line can also be received through the towing vehicle's communication bus”), and comprising: a trailer brake control circuit that operatively and selectively generates a signal to induce braking in a towed vehicle’s brakes (see at least paragraph [0031], FIG. 1A, FIG. 2, unit 10 and 300); {6966412:3} 27a lamp driver circuit that operatively and selectively drives lamps of a towed vehicle (see at least FIG. 2, paragraph [0031] sending signal to stoplight 70 of the towed vehicle); and a processor coupled to the communication bus, the trailer brake control circuit the lamp driver circuit, (see at least FIG.7, SW1 and Bat2), and wherein the processor operatively controls the trailer brake control circuit and lamp driver circuit based on input received from the communication bus (see at least paragraph [0008, 0025] “the brake control unit drives the towed vehicle's and towing vehicle's brake lamps directly during a manual override braking event. The power to drive the brake lamps comes from a separately fused supply where other brake control units use a single supply for all functions” paragraph [0036] “It must also have the capabilities to provide proper control to the: brakes of the towed vehicle, towing vehicle stop lamps during a manual braking event, towed vehicle stop lamps during a manual braking event”); (¶0041, “feature of the brake control unit is that it can detect a failure of the BPT. In this situation, the brake control unit will sense the voltage supplied by the BPT when the brake-on-off switch (stoplight switch) or the redundant brake signal indicates an active braking. If this voltage is lower than or the same as the offset voltage, a failure of the BPT has occurred (there is no pressure in the BPT) and the event is reported, e.g., storing such event as part of the diagnostic information.”. Furthermore, ¶0056, “The brake control unit extracts data from the towing vehicle's bus as well as transmits information to the towing vehicle's bus to interface with other subsystems in the towing vehicle, e.g., cluster, ABS, vehicle stability systems, transmissions, dimming features, etc. The brake control unit is in constant communication with the towing vehicle's communication systems and can alert the operator and other vehicle systems of operation, lack of operation, defects found within the interfacing systems, etc. In particular, the brake control unit receives and sends messages over the towing vehicle's communication bus interface. The trailer brake controller periodically transmits status message information over the towing vehicle communication bus interface. These messages include diagnostic messages, data interfaces to other modules of the towing vehicle, and informational and alert messages to the cluster, which in turn displays visual alerts and initiates audible alerts.”); however, Albright does not explicitly disclose the trailer battery charging circuit, wherein the processor controls the trailer battery charging circuit to selectively generate or terminate generation of a signal based on an identified demand to a battery of the towing vehicle.
	Hagan, in the same field of endeavor, teaches the trailer battery charging circuit, wherein the processor controls the trailer battery charging circuit to selectively generate or terminate generation of a signal based on an identified demand to a battery of the towing vehicle (see at least paragraph [0025], in response to the vehicle battery reaching a predetermined level i.e. fully charged, the controller charges the trailer battery. FIG. 2, trailer traction battery 62, connected to battery charger 64 and to controller 20).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Hagan into the invention of Albright for the purpose improving charging the battery by dynamically ensuring the battery voltage never falls below a certain threshold in order to operate the vehicle to match the vehicle dynamics.
	While Albright in view of Hagan disclose generating signals to control trailer lights (Albright, see at least FIG. 2, paragraph [0031] sending signal to stoplight 70 of the towed vehicle); however, Albright does not explicitly disclose whether the controlling of the brake lights is independent of braking functions of the trailer brakes.
	Barslen, in the same field of endeavor, teaches controlling of the brake lights is independent of braking functions of the trailer brakes (¶0038, ¶0039 and FIG. 1, control electronics 9 outputs a control signal to the trailer vehicle via an electrical line 8 wherein the electrical line is connected to a light control signal terminal 2 of an electronic device 5 in the trailer. The electronic control device generates at a light output port 13 an electrical light signal, which is supplied via an electrical line 18 to at least one light 3 of the trailer vehicle).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Barslen into the invention of Albright in view of Hagan for the purpose of improving traffic safety. In addition, it contributes to reduced transportation costs, because it enables trailers to be coupled to any towing vehicles.
	Furthermore, Albright discloses communication component coupled to the processor (Albright, see at least FIG. 1A); wherein the communication component comprises the only electrical connection between the towed vehicle controller and other devices of the towing vehicle (Albright, see at least paragraph [0038], FIG. 1A, FIG.1B); the communication component being the only communicative connection of the brake controller component, the trailer lighting component, and the trailer battery charge component to other devices of the towing vehicle. (¶0031, “brake control unit can send and receive signals via communication bus 20.. the brake control unit is also capable of :sending signal to the brakes of the towed vehicle.. stoplight..), Albright does not explicitly disclose the trailer battery charge component. 
	However, Hagan, in the same field of endeavor, teaches trailer battery charge component (¶0018, “automatically switch power supply for the vehicle 10 over to the trailer 12. The controller 20 may obtain vehicle traction -battery 18 charge level directly from the vehicle traction -battery 18 through the T-coupler 25 and electrical connection cable 22, or via communication with a vehicle internal communication network 24”).  
Even though   the combination of brake, lights and battery are being taught in separate references i.e. Albright and Hagan, the claim included the well-known elements i.e. brake control component, trailer lighting component  and trailer battery charge component in communication with the communication component.
All of the component parts were known in the prior art. The only difference was the combination of the “old elements” into a single device by modifying the well-known device or method by adding a battery component in communication with the communication component i.e. a single device. Therefore, it is well known to add any signals into any communication network such as CAN bus in order to make it easier, faster and more convenient instead of having different harnesses for different components. Thus,  Examiner found that adding the battery component along with the other components to one communication component for example CAN bus is  well known to any communication network application to achieve the same results. Examiner concluded that the convenience of combination, though perhaps a matter of great convenience, did not produce a ‘new’ or ‘different function’” and that to those skilled in the art the use of the old elements in combination would have been obvious. Id. at 60, 163 USPQ at 674.
	However, Examiner introduces a secondary reference to teach this limitation.
	Culbert, in the same field of endeavor, teaches a single module (FIG. 1) i.e. a brake controller with towing vehicle system and a set trailer brakes. a vehicle battery 20 is connected though a self resetting circuit breaker 22 by a black wire to supply power to a brake controller regulated power supply.. The brake controller 10 is also connected through an in-line fuse 24 to a towing vehicle stop light switch 26 by a red wire. Within the controller output circuit 32, a power Field Effect Transistor (FET) 34 is switched between conducting and non-conducting states to provide current through a blue wire to electric trailer brakes (FIG. 1 and FIG. 2, ¶0023). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Culbert into the invention of Albright for the purpose increasing the durability, reliability and self-sustaining, with the ability to carry on operating for long periods of time without outside maintenance or intervention.
	Regarding claim 19, Albright in view of Hagan and Barslen discloses wherein the towed vehicle controller comprises original equipment manufactured for the towing vehicle (Albright, ¶0026).    

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Hagan (2015/0204741), Barslen (2014/0172261), Culbert (2010/0222979) as applied to claim 1 and further in view of Culbert (2008/0296968).

	Regarding claim 2, Albright does not explicitly disclose further comprising a housing comprising the processor, the brake controller component, the trailer lighting component, and the trailer battery charge component.
	 Culbert teaches further comprising a housing comprising the processor, the brake controller component, the trailer lighting component, and the trailer battery charge component (¶0025).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Culbert into the invention of Albright for the purpose of enhancing the brake controllers by providing a simple compensation device for non-horizontally mounted brake controllers.
	Regarding claim 3, Culbert further teaches a printed circuit board, wherein the processor, the brake controller component, the trailer lighting component, and the trailer battery charge component are mounted on the printed circuit board (¶0033). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Culbert into the invention of Albright for the purpose of enhancing the brake controllers by providing a simple compensation device for non-horizontally mounted brake controllers.
	Regarding claim 4, Culbert further teaches a communication component coupled to the processor and mounted on the printed circuit board (¶0034).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Culbert into the invention of Albright for the purpose of enhancing the brake controllers by providing a simple compensation device for non-horizontally mounted brake controllers.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Hagan (2015/0204741), Barslen (2014/0172261), Culbert (2010/0222979) as applied to claim 1, and further in view of Kulkarni (2014/0001730).

	Regarding claim 5, Albright does not explicitly disclose wherein the trailer lighting component comprises at least one high side driver for at least one trailer light.
	 Kulkarni teaches wherein the trailer lighting component comprises at least one high side driver for at least one trailer light (¶0026, 0030).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Kulkarni into the invention of Albright in view of Hagan and Barslen for the purpose of enhancing the detection of electrical connection by utilizing a non-invasive sensing mechanism without direct contact with the conducting element of the wires.
{6966412:3} 25	Regarding claim 6, Kulkarni further teaches wherein the at least one high side driver comprises at least one of a high side driver for a right turn light, a left turn light, a stop light, reverse light or tail light (¶0026, 0030).  {6966412:3} 25  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Hagan (2015/0204741), Barslen (2014/0172261), Kulkarni (2014/0001730) Culbert (2010/0222979) as applied to claim 7 and further in view of Kohler (2005/0006952).

	Regarding claim 7,Albright in view of Hagan Barslen, and Kulkarni discloses wherein the at least on high side driver comprises a right turn light high side driver, a left turn light high side driver, a stop light high side driver, reverse light high side driver and a tail light high side driver (Kulkarni, see at least paragraph [0026, 0030).  {6966412:3} 25However, Kulkarni does not explicitly disclose a rear fog light high side driver.
	Kohler teaches a rear fog light high side driver (see at least paragraph [0044]).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Kohler into the invention of Albright in view of Hagan, Barslen and Kulkarni for the purpose of providing a better electric braking technique for vehicle trailers.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Hagan (2015/0204741) Barslen (2014/0172261), Culbert (2010/0222979) as applied to claim 1, and further in view of Kissel (2008/0309156).

	Regarding claim 12, Albright in view of Hagan and Barslen does not explicitly disclose wherein the communication component comprises a wireless electrical connection.
	 Kissel teaches wherein the communication component comprises a wireless electrical connection (see at least paragraph [0167]).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Kissel into the invention of Albright in view of Hagan and Barslen for the purpose of providing an enhanced braking mechanism by controlling the brakes of the towed vehicle as a function of the effective gravity and measured acceleration. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Hagan (2015/0204741), Barslen (2014/0172261), Culbert (2010/0222979) as applied to claim 18, and further in view of  Motts  (2014/0246974).

	Regarding claim 20, Albright in view of Hagan and Barslen does not explicitly disclose wherein the towed vehicle controller comprises an aftermarket addition for the towing vehicle.
	 Motts teaches wherein the towed vehicle controller comprises an aftermarket addition for the towing vehicle (see at least paragraph [0021]).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Motts into the invention of Albright in view of Hagan and Barslen for the purpose of providing a generic braking system that is configured to be integrated with the components of a towing vehicle. 

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Barslen (2014/0172261).

	Regarding claim 21, Albright discloses a towed vehicle controller (see at least FIG. 1A , 1B and FIG. 2 “2”) comprising: a processor comprising a memory device (see at least claim 11); a brake controller component coupled to the processor and operatively generating a signal to be sent to trailer brakes (see at least paragraph [0031], FIG. 1A, FIG. 2, unit 10 and 300); a trailer lighting component coupled to the processor and operatively comprising one or more light drivers that generate signals to control trailer lights (see at least FIG. 2, paragraph [0031] sending signal to stoplight 70 of the towed vehicle); based on vehicle status information received from the communication component (¶0031, “the brake control unit can receive and send signals via a communication bus 20. For example, the brake control unit 10 can receive and send signals relating to wheel speeds of the towing and/or towed vehicle, deceleration, anti-lock brake system (ABS) brake-on-off, etc. The brake control unit 10 is also capable of: sending signals to the brakes of the towed vehicle 60; sending signals to the stoplight 70 of the towed vehicle, including stoplight power 75”) and to provide lighting related diagnostic information to other devices of a towing vehicle via the communication component (¶0041, “feature of the brake control unit is that it can detect a failure of the BPT. In this situation, the brake control unit will sense the voltage supplied by the BPT when the brake-on-off switch (stoplight switch) or the redundant brake signal indicates an active braking. If this voltage is lower than or the same as the offset voltage, a failure of the BPT has occurred (there is no pressure in the BPT) and the event is reported, e.g., storing such event as part of the diagnostic information.”. Furthermore, ¶0056, “The brake control unit extracts data from the towing vehicle's bus as well as transmits information to the towing vehicle's bus to interface with other subsystems in the towing vehicle, e.g., cluster, ABS, vehicle stability systems, transmissions, dimming features, etc. The brake control unit is in constant communication with the towing vehicle's communication systems and can alert the operator and other vehicle systems of operation, lack of operation, defects found within the interfacing systems, etc. In particular, the brake control unit receives and sends messages over the towing vehicle's communication bus interface. The trailer brake controller periodically transmits status message information over the towing vehicle communication bus interface. These messages include diagnostic messages, data interfaces to other modules of the towing vehicle, and informational and alert messages to the cluster, which in turn displays visual alerts and initiates audible alerts.”); and a trailer battery component coupled to the processor and operatively generating a signal to be sent to a battery (see at least FIG.7, SW1 and Bat2).
	While Albright discloses generating signals to control trailer lights (Albright, see at least FIG. 2, paragraph [0031] sending signal to stoplight 70 of the towed vehicle); however, Albright does not explicitly disclose whether the controlling of the brake lights is independent of braking functions of the trailer brakes.
	Barslen, in the same field of endeavor, teaches controlling of the brake lights is independent of braking functions of the trailer brakes (¶0038, ¶0039 and FIG. 1, control electronics 9 outputs a control signal to the trailer vehicle via an electrical line 8 wherein the electrical line is connected to a light control signal terminal 2 of an electronic device 5 in the trailer. The electronic control device generates at a light output port 13 an electrical light signal, which is supplied via an electrical line 18 to at least one light 3 of the trailer vehicle).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Barslen into the invention of Albright for the purpose of improving traffic safety. In addition, it contributes to reduced transportation costs, because it enables trailers to be coupled to any towing vehicles.
	Furthermore, Albright discloses communication component coupled to the processor (Albright, see at least FIG. 1A); wherein the communication component comprises the only electrical connection between the towed vehicle controller and other devices of the towing vehicle (Albright, see at least paragraph [0038], FIG. 1A, FIG.1B); the communication component being the only communicative connection of the brake controller component, the trailer lighting component, and the trailer battery charge component to other devices of the towing vehicle. (¶0031, “brake control unit can send and receive signals via communication bus 20.. the brake control unit is also capable of :sending signal to the brakes of the towed vehicle.. stoplight..), Albright does not explicitly disclose the trailer battery charge component. 

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view Barslen (2014/0172261), and further in view of Culbert (2008/0296968).

	Regarding claim 22, Albright in view Barslen does not explicitly disclose further comprising a housing comprising the processor, the brake controller component, the trailer lighting component.
	 Culbert teaches further comprising a housing comprising the processor, the brake controller component, the trailer lighting component (see at least paragraph [0025]).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Culbert into the invention of Albright in view of Barslen for the purpose of enhancing the brake controllers by providing a simple compensation device for non-horizontally mounted brake controllers.
	Regarding claim 23, Culbert further teaches a printed circuit board, wherein the processor, the brake controller component, the trailer lighting component are mounted on the printed circuit board (see at least paragraph [0033]). 
	Regarding claim 24, Culbert further teaches a communication component coupled to the processor and mounted on the printed circuit board (see at least paragraph [0034]).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Barslen (2014/0172261), and further in view of Kulkarni (2014/0001730).

	Regarding claim 25, Albright in view of Barslen does not explicitly disclose wherein the trailer lighting component comprises at least one high side driver for at least one trailer light.
	 Kulkarni teaches wherein the trailer lighting component comprises at least one high side driver for at least one trailer light (see at least paragraph [0026, 0030]).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Kulkarni into the invention of Albright in view of Barslen for the purpose of enhancing the detection of electrical connection by utilizing a non-invasive sensing mechanism without direct contact with the conducting element of the wires.
{6966412:3} 25	Regarding claim 26, Kulkarni further teaches wherein the at least one high side driver comprises at least one of a high side driver for a right turn light, a left turn light, a stop light, reverse light or tail light (see at least paragraph [0026, 0030]).  {6966412:3} 25 
 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Hagan (2015/0204741), Kulkarni (2014/0001730) and further in view of Kohler (2005/0006952).

	Regarding claim 27,Albright in view of Barslen, and Kulkarni discloses wherein the at least on high side driver comprises a right turn light high side driver, a left turn light high side driver, a stop light high side driver, reverse light high side driver and a tail light high side driver (Kulkarni, see at least paragraph [0026, 0030).  {6966412:3} 25However, Kulkarni does not explicitly disclose a rear fog light high side driver.
	Kohler teaches a rear fog light high side driver (see at least paragraph [0044]).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Kohler into the invention of Albright in view of Hagan, Barslen and Kulkarni for the purpose of providing a better electric braking technique for vehicle trailers. 
	
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Albright (2006/0214506) in view of Hagan (2015/204741), Barslen (2014/0172261) Culbert (2010/0222979) as applied to claim 1 and further in view of Napier (6,516,935).

	Regarding claim 28, Albright does not explicitly disclose wherein the processor controls the trailer battery charge component to forego charging when the brake controller component is actively applying the braking signal to induce braking of the towed vehicle.
	 Napier teaches wherein the processor controls the trailer battery charge component to forego charging when the brake controller component is actively applying the braking signal to induce braking of the towed vehicle (col. 6, lines 41-49).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Napier into the invention of Albright for the purpose improving the braking stability efficiency and characteristics and reduce excessive wear to the trailer brakes. 
	Regarding claim 29, Napier teaches wherein the processor controls the trailer battery charge component to forego charging when the draw from a battery is below a threshold (col. 6, lines 41-49, col. 7, lines 29-35).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Napier into the invention of Albright for the purpose improving the braking stability efficiency and characteristics and reduce excessive wear to the trailer brakes. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ungerman (2006/0255921) discloses A system for providing emergency lighting for a trailer by way of retrofit or original manufacture. The system may include a battery and an intermittent flasher controlled by one or more switches. The system may include a break-away switch operable to activate both the trailer braking system and emergency lights in the event that the trailer becomes disconnected from the vehicle. The system may also include a switch for manual activation. Another embodiment may include a module attachable to a plug of a trailer electrical system. When attached, the module activates emergency lighting on the trailer. 
Lamke (2002/0038974) discloses A brake control system for towed vehicles is disclosed which provides for controlled application of hydraulic brakes in a towed vehicle in response to the application of the brakes of the towing vehicle. The system is designed in two preferred embodiments. The first embodiment is a self-contained design adapted for use with rental trailers, for example, where a plurality of towed vehicles will be associated with a particular trailer. The second embodiment is intended for hard wiring in connection with the towed and towing vehicles. In each case, superior performance is obtained because the system operates the brake system of the towed vehicle in a unique manner. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/REDHWAN K MAWARI/               Primary Examiner, Art Unit 3667